Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 1 of 15




            EXHIBIT 82
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 2 of 15
                                                                    Exhibit 82
                                                                            Page 1
 1
 2
 3
 4   Consumer Financial Protection Bureau v. Navient
 5                    Corporation, et al.
 6
 7      Transcription of Audio File Produced At
 8                       NAV-06591787
 9
10                 Call Runtime:        12:44
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                     YVer1f
Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 3 of 15
Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 4 of 15
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 5 of 15

                                                                           Page 4
 1           CUSTOMER:   Okay.    Is that the lowest plan?
 2           REPRESENTATIVE:     No.     Let me see.      We can look
 3   into that for you.        And by the way, we are showing 16
 4   days delinquent, the first time it was due on February
 5   27th.
 6           CUSTOMER:   Oh, I did a forbearance on them.
 7           REPRESENTATIVE:     Oh, let me see here.          One
 8   moment.    The only forbearance I'm seeing was done in
 9   October and that was from September to January.                 So
10   your payment was due in --
11           CUSTOMER:   Nuh-uh.       I called again and it was due
12   in April.    I called in at the end of that six months.
13           REPRESENTATIVE:     Oh, I see you had your private
14   loans --
15           CUSTOMER:   No.    Those I did just today.          But I
16   did all my loan before I moved out of country last
17   month.
18           REPRESENTATIVE:     Well, on the --
19           CUSTOMER:   Mm-hmm.
20           REPRESENTATIVE:     Well, let me see if I can see
21   any notes on the forbearance.            And what would you have
22   done that?
23        CUSTOMER:      I don't remember the exact, but it was
24   before -- I think it was in December.
25        REPRESENTATIVE:        Well, you wouldn't have been in


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                    YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 6 of 15

                                                                           Page 5
 1   repayment in December, so you could not have placed
 2   one on the Department of Education loans.
 3        CUSTOMER:      Yeah, I did.
 4        REPRESENTATIVE:        In January, you placed one on
 5   your private loans.        But your loans -- your federal
 6   loans, you placed in December and those went all the
 7   way to January.      You called in -- let me see.             One
 8   moment.
 9        Yeah, you called in October and got them from
10   September to January.        But we can place a forbearance
11   again and back date it and make it current that way.
12        CUSTOMER:      Okay.    Yeah, because this means I'm
13   late for me student loans.
14        REPRESENTATIVE:        Well, you did -- oh, well, no,
15   let me look into something real quick.
16        CUSTOMER:      Okay.    I called and I did it for six
17   months.
18        REPRESENTATIVE:        Oh, you had other loans that
19   came out of forbearance in December.              And so
20   you -- they came out there.           They reentered repayment
21   in December, so you called and had those loans.                 So
22   you have about -- so about six or seven of your loans,
23   you placed under a forbearance in December.
24        I'm sorry.      You are right.        But other loans you
25   had already placed previously in a forbearance so you


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                    YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 7 of 15

                                                                           Page 6
 1   cannot place them again, so we can bring them current
 2   using that.    So yeah, you did place some of your loans
 3   under forbearance then.           But the others were already
 4   under forbearance you did not.            But we can remedy that
 5   today.
 6         CUSTOMER:     So all my loans are in repayments now,
 7   right?
 8         REPRESENTATIVE:       Yeah.
 9         CUSTOMER:     All of them?
10         REPRESENTATIVE:       Yes.
11         CUSTOMER:     How many loans do I have outstanding?
12         REPRESENTATIVE:       Let me see.       One moment.
13         You have 18 Department of Education loans and two
14   private loans.
15         CUSTOMER:     Okay.    So now, all those 18 are in
16   payment?
17         REPRESENTATIVE:       No.     You do have -- you have
18   seven loans that came into repayment in December and
19   those are the ones you placed for December forbearance
20   on.
21         CUSTOMER:     Okay.
22         REPRESENTATIVE:       And then the others, those are
23   the ones that are in repayment and showing 16 days
24   delinquent.    Like I said, we can place them
25   forbearance to bring those current.


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                    YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 8 of 15

                                                                           Page 7
1         CUSTOMER:      So now, how many loans total are in
 2   repayment?
 3        REPRESENTATIVE:        All right.       So you have the 11
4    on the Department of Education side.              And those are
 5   the only ones that are currently in repayment.
 6        CUSTOMER:      Okay.
 7        REPRESENTATIVE:        All the others you've placed
 8   under forbearance.
 9        CUSTOMER:      Okay.    So the 11, that's what I'm
10   looking around paying 700 for, like all together for
11   those 11?
12        REPRESENTATIVE:        That is -- let me just make sure
13   of that.    No.   That's for all of your loans.
14        CUSTOMER:      Okay.
15        REPRESENTATIVE:        The amount -- your monthly
16   payment for the ones that are currently delinquent,
17   it's $619.43.
18        CUSTOMER:      Okay.
19        REPRESENTATIVE:        Do you have any other questions
20   about that?
21        CUSTOMER:      No.    So now, can I put everything that
22   is in repayment on a six-month forbearance, please?
23        REPRESENTATIVE:        Yes.    So you would just like to
24   do a forbearance.       You're not interested in looking
25   in -- into the -- I'm sorry.           You're not interested


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                    YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 9 of 15

                                                                           Page 8
 1   into looking lower repayment options?
 2        CUSTOMER:      Yeah, but if --
 3        REPRESENTATIVE:        If you just don't want to make a
 4   payment, we can just place them under deferment or
 5   forbearance.
 6        CUSTOMER:      Okay.    I was trying to get the lowest,
 7   the lowest amount.       But it looks like I already have
 8   the lowest plan.
 9        REPRESENTATIVE:        No.     On your Department of
10   Education, let me look and see real quickly what we
11   currently have it under.          We should be able to
12   do -- because they're under graduated repayment.
13        Those are currently under that method, but we can
14   also look at income-based repayment and that can get
15   it even lower.
16        CUSTOMER:      The income is not going to qualify me
17   for anything lower.
18        REPRESENTATIVE:        So you already went over this?
19        CUSTOMER:      Yes.
20        REPRESENTATIVE:        And you were not eligible?
21        CUSTOMER:      Yeah.
22        REPRESENTATIVE:        Okay.     So let me see.       We can
23   also look into something.           I want to look into
24   something else really quickly and see if we can't --
25        Yeah -- one moment.


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                    YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 10 of 15

                                                                             Page 9
 1          CUSTOMER:    I'm working full time as a pharmacist,
 2   so I -- if I use the income, it's definitely not going
 3   to qualify me.
 4          REPRESENTATIVE:      Okay.     All right.
 5          CUSTOMER:    Maybe six months will give me some
 6   time to catch up.
 7          REPRESENTATIVE:      Okay.     Yeah.     We can place that
 8   forbearance.     Yeah, I'm not seeing any repayment
 9   options that we do have that would get it lower for
10   you.
11          CUSTOMER:    Okay.
12          REPRESENTATIVE:      The forbearance would be best.
13   So let me just bring up that form and we place these
14   under that.
15          CUSTOMER:    Okay.
16          REPRESENTATIVE:      So when would you like to enter
17   repayment on these?
18          CUSTOMER:    Six months from now.          We are looking
19   at September, right, October.
20          REPRESENTATIVE:      You'd like October?
21          CUSTOMER:    Yes, please.
22          REPRESENTATIVE:      Okay.     All right.          So if we do
23   eight months, it'll begin -- I'll backdate the
24   beginning of the repayment period it went delinquent,
25   so January 28th, 2013.         So your next payment will be


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                      YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 11 of 15

                                                                            Page 10
 1   due October 27th of 2013.
 2           CUSTOMER:   And that's the maximum month I can go,
 3   right, six months?
 4           REPRESENTATIVE:     No.     You can go 12 months.
 5           CUSTOMER:   I can go 12 months?
 6           REPRESENTATIVE:     Mm-hmm.
 7           CUSTOMER:   Okay.     So that will give me at least a
 8   whole year to save up some money.
 9           REPRESENTATIVE:     And so your next payment will be
10   due February 27th of 2014 if you did 12 months.
11           CUSTOMER:   Okay.     Can I do that?        And that will
12   be for all my Department of Education, right, student
13   loans?
14           REPRESENTATIVE:     Let me see.       Yes, all of them
15   would be eligible for that.
16           CUSTOMER:   Okay.     Can I do that, please?
17           REPRESENTATIVE:     Okay.     So I have to read some
18   terms and conditions.         And if you agree, I can process
19   this.
20           You have requested forbearance because you are
21   willing but unable to make your scheduled payments due
22   to a temporary financial hardship.              The following are
23   terms and conditions that apply to the forbearance.
24           Forbearance will be for 12 months and begin on
25   January 28th, 2013.        During the forbearance period,


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                      YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 12 of 15

                                                                            Page 11
 1   you may make payments, but none are required.
 2   Interests will be charged on your loans during the
 3   forbearance.
 4        Unpaid interests will be capitalized, that is
 5   added to the principal balance of your loans.                 This
 6   will increase the total cost of your loans.
 7        Unpaid interests will be capitalized no more
 8   frequently than quarterly during the forbearance and
 9   at the end of the forbearance even if your promissory
10   note indicates otherwise.
11        Unpaid interests on a Stafford loan disbursed on
12   or after July 1st, 2000 will be capitalized at the end
13   of the forbearance.
14        This forbearance does not remove any previous
15   accurate reporting of credit history to a consumer
16   credit reporting agency.          You intend to repay your
17   loans upon expiration of this forbearance.
18        Do you agree to these forbearance terms and
19   conditions?
20        CUSTOMER:      Yes.
21        REPRESENTATIVE:        Okay.     One moment please while I
22   process this for you.         I just have to process these.
23        All right.      So all of your Department of Ed loans
24   that were in repayment currently are in forbearance
25   and so you are current.         But you do have some loans


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                      YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 13 of 15

                                                                            Page 12
 1   (inaudible) appears to be placed under forbearance
 2   until July 27th, 2013.         You would have to call in on
 3   June, and you could get that extended.
 4        CUSTOMER:      And so I have to call in June?
 5        REPRESENTATIVE:        Yes.    And we'll send you a
 6   letter letting you know they're going to enter
 7   repayment.     So just call in then and then ask us to
 8   extent those for a few months.
 9        CUSTOMER:      Okay.
10        REPRESENTATIVE:        Okay.
11        CUSTOMER:      So June, June, June, I call for the
12   remaining?
13        REPRESENTATIVE:        Yes.    And you can place those
14   because they're already under a forbearance that will
15   go out in July.
16        CUSTOMER:      Okay.     Is that for the private loan?
17        REPRESENTATIVE:        No, no.      Those are for the other
18   Department of Ed loans.
19        CUSTOMER:      Department of Education.
20        REPRESENTATIVE:        The ones you did in December,
21   you did until July.
22        CUSTOMER:      Oh, okay.
23        REPRESENTATIVE:        And so your private loans, you
24   can only do those for three months.              Those are
25   actually July also.


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                      YVer1f
      Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 14 of 15

                                                                            Page 13
 1        CUSTOMER:      Mm-hmm.
 2        REPRESENTATIVE:        So to place all of these under
 3   forbearance, yeah, you would call in July, and you can
 4   place private and the remainder of your federal loans
 5   under forbearance.
 6        CUSTOMER:      Okay.     Sounds good.
 7        REPRESENTATIVE:        Anything else I could help you
 8   with today?
 9        CUSTOMER:      No.    Thank you very much.             So they are
10   all -- I mean the ones that are eligible are on
11   forbearance until February?
12        REPRESENTATIVE:        Yes.    Uh-huh.
13        CUSTOMER:      Beautiful.      You're awesome.
14        REPRESENTATIVE:        Have a great day.             And thank you
15   for calling.
16        CUSTOMER:      And I need to do the survey.
17        REPRESENTATIVE:        Okay, yes.       I'll hang up and
18   then you'll hear the survey.
19        CUSTOMER:      Okay.
20        (End of audio recording.)
21
22
23
24
25


                   TSG Reporting - Worldwide· · 877-702-9580
                                                                                      YVer1f
Case 3:17-cv-00101-RDM Document 511-82 Filed 07/16/20 Page 15 of 15




             TSG Reporting - Worldwide· · 877-702-9580
